Name: Commission Regulation (EEC) No 203/84 of 25 January 1984 on the supply of various consignments of cereals and rice to Senegal as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic conditions
 Date Published: nan

 27. 1 . 84 No L 22/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 203/84 of 25 January 1984 on the supply of various consignments of cereals and rice to Senegal as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, on 29 July 1983, the Commission of the European Communities expressed its intention to grant, under a Community measure, 1 1 000 tonnes of cereals for Senegal under its food-aid programme for 1983 :Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ( l0), as last amended by Regulation (EEC) No 3323/81 (n); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (J), as last amended by Regulation (EEC) No 1 566/83 (4), and in particular Article 25 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION :Having regard to" Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment o, Article 1 Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 ('), and in particular Article 3 thereof, The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Having regard to the opinion of the Monetary Committee, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . ( «) OJ No L 163, 22. 6 . 1983, p. 5 . (*) OJ No L 281 , 1 . 11 . 1975, p. 89 . (*) OJ No L 352, 14. 12. 1982, p. 1 . O OJ No L 196, 20 . 7. 1983 , p. 1 . ( ») OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973, p. 1 . ( 10) OJ No L 192, 26 . 7 . 1980, p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p. 27. No L 22/20 Official Journal of the European Communities 27. 1 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1984. For the Commission Poul DALSAGER Member of the Commission 27. 1 . 84 Official Journal of the European Communities No L 22/21 ANNEX I 1 . Programme : 1983 2. Recipient : Senegal 3. Place or country of destination : Senegal 4. Product to be mobilized : maize 5. Total quantity : 5 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting die procedure,: Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 5 % , of which  percentage of broken grains : 2 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 millimetres in diameter)  percentage of grain impurities : 2 % ("grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired through heating a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ("miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 1 0. Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : 'MAÃ S / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PU ­ BLIQUE DU SÃ NÃ GAL' 11. Port of shipment : a Community port 12. Delivery stage : cif 1 3 . Port of landing : Dakar 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 February 1984 16. Shipment period : 1 to 31 March 1984 17 . Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi , B-1049 Brussels . No L 22/22 Official Journal of the European Communities 27. 1 . 84 ANNEX II 1 . Programme : 1 983 2. Recipient : Senegal 3 . Place or country of destination : Senegal 4. Product to be mobilized : broken rice 5 . Total quantity : 3 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting die procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) broken rice for human consumption, of sound merchantable quality, free of odour and pests, of at least the standard quality for which the threshold price is fixed (b)  moisture : 1 5 %  pieces of rice : 1,5 % maximum  chalky grains : 6 % maximum  grains striated with red : 10 % maximum  spotted and/or stained grains : 4 % maximum  yellow and/or amber grains : 1,175 % maximum (c) tolerance of extraneous matter consisting of :  mineral and vegetable inedible substances ; provided that they are not toxic : 0,01 %  extraneous broken grains or parts thereof, edible : 0,10 % 10. Packaging :  in bags  quality of the bags : new jute sacks  minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'BRISURES DE RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE A LA RÃ PUBLIQUE DU SÃ NÃ GAL* 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 6 February 1984 16. Shipment period : 1 to 31 March 1984 1 7. Security : 1 2 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi , B-1049 Brussels .